IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 00-41176
                         Summary Calendar



ERNEST D. NEWMAN,

                                         Plaintiff-Appellant,

versus

LARRY A. JOHNS, Warden, Michael Unit; MICHAEL L. STARKEY,
Assistant Warden, Michael Unit; ROBERT D. HERRERA, Michael
Unit,

                                         Defendants-Appellees.

                        --------------------
           Appeal from the United States District Court
                 for the Eastern District of Texas
                        USDC No. 6:00-CV-288
                        --------------------
                            May 10, 2001

Before SMITH, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Ernest D. Newman, Texas prisoner # 560787, appeals the

district court’s dismissal without prejudice of his 42 U.S.C.

§ 1983 complaint for failure to prosecute or to obey a court

order.   Newman has failed to brief the relevant issue, as he has

provided neither argument nor authorities to show that the

district court erred in dismissing his suit.   See Yohey v.

Collins, 985 F.2d 222, 225 (5th Cir. 1993); Fed. R. App. P.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No.   00-41176
                                  -2-

28(a)(9).    Accordingly, this appeal is dismissed as frivolous.

5th Cir. R. 42.2.

     This dismissal of a frivolous appeal constitutes one strike

against Newman for purposes of 28 U.S.C. § 1915(g).     See Adepegba

v. Hammons, 103 F.3d 383, 388 (5th Cir. 1996).    Newman has

already accumulated one other strike in this court.     See Newman

v. Brock, No. 00-40959 (5th Cir. Feb. 14, 2001).    Once Newman

accumulates three strikes, he will no longer be allowed to

proceed in forma pauperis in any civil action or appeal filed

while he is incarcerated or detained in any facility unless he is

under imminent danger of serious physical injury.     See 28 U.S.C.

§ 1915(g).

     APPEAL DISMISSED AS FRIVOLOUS.    5th Cir. R. 42.2.   SANCTIONS

WARNING ISSUED.